Order entered March 6, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-01224-CR

                     TRAYVON DONTARIO HATTER, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 199th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 199-80148-2014

                                        ORDER
      Appellant’s March 3, 2015 second motion to extend the time to file appellant’s brief is

GRANTED. The time to file appellant’s brief is EXTENDED to April 8, 2015.




                                                   /s/   LANA MYERS
                                                         JUSTICE